IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                         _____________________

                              No. 95-50288
                            Summary Calendar
                         _____________________



JIMMY SALAZAR,

                                                 Plaintiff-Appellant,

                                versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant-Appellee.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                          (CA-A-94-583)
_________________________________________________________________
                        November 27, 1995

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     In February 1992, Jimmy Salazar applied for social security

disability insurance benefits, alleging an onset date of disability

of August 29, 1991.1     After his application was denied, Salazar


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
     1
      The ALJ noted that Salazar had been awarded a prior closed
period of disability, which ended in August 1991 for a back injury
sustained in February 1988.
requested reconsideration, which was denied on October 6, 1992.

Salazar requested a hearing before an administrative law judge

("ALJ").

     The ALJ held a hearing on July 19, 1993.     On October 27, 1993,

the ALJ found that Salazar was not disabled.           In reaching his

decision, the ALJ relied on Salazar's testimony and reports of

pain, reports by treating and consulting physicians, and on Social

Security regulations. The Appeals Council denied Salazar's request

for review of the ALJ's decision on June 23, 1993.           The ALJ's

decision became the final decision of the Commissioner of Social

Security.    Salazar sought judicial review of that decision.        The

parties consented to proceed before a magistrate judge.              The

magistrate judge affirmed the Commissioner's decision on April 6,

1995.   Salazar filed a timely notice of appeal.

                                    I

Chronic Pain

     Salazar argues that "the ALJ erred in finding appellant has

degenerative disc disease but failed to recognize that chronic pain

was an ongoing diagnosis and was the condition being treated

throughout the time after surgery. This oversight of the source of

appellant's truly severe impairment is extremely significant."

"The court below erred in not understanding that chronic pain is

`constant,     unremitting   and   unresponsive   to    treatment'    by

definition."




                                   -2-
     Pain   constitutes   a   disabling   condition    under   the   Social

Security Act only when it is "constant, unremitting, and wholly

unresponsive to therapeutic treatment." Harrell v. Bowen, 862 F.2d

471, 480 (5th Cir. 1988) (citation omitted). "The [Commissioner],

not the courts, has the duty to weigh the evidence, resolve

material conflicts in the evidence, and decide the case." Chaparro

v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).         The evaluation of

a claimant's subjective symptoms is within the province of the ALJ

who had an opportunity to observe the claimant.         Harrell, 862 F.2d

at 480.     The ALJ "may properly challenge the credibility of a

claimant who asserts he is disabled by pain."         Allen v. Schweiker,

642 F.2d 799, 801 (5th Cir. 1981).

     The Social Security regulations provide for a two-step process

to be used in evaluating whether subjective complaints of pain

contribute to a finding of disability.      20 C.F.R. § 404.1529.       For

pain to contribute to a finding of disability, the claimant must

first establish, by medical signs and laboratory findings, the

presence of a medically determinable physical impairment which

could reasonably be expected to produce the pain alleged.              Once

such an impairment is established, allegations about the intensity

and persistence of pain must be considered in addition to the

medical signs and laboratory findings in evaluating the impairment

and the extent to which it affects the claimant's capacity for

work.    Id.; see also Pope v. Shalala, 998 F.2d 473, 482 (7th Cir.

1993).




                                  -3-
     Although the ALJ did not specifically label his findings under

the two steps, his findings show that he did go through the

process. The ALJ considered the medical evidence in the record and

determined that "the pain experienced by the claimant is limiting,

but not so limiting as to preclude his engaging in all substantial

gainful activity."        This shows that the ALJ found that Salazar did

have a medically determinable impairment that could reasonably be

expected to produce pain, but that he did not find the pain to

exist to the extent alleged so as to disable Salazar from work.

The fact that the ALJ considered Salazar's testimony regarding his

activities shows that he did not stop at the threshold inquiry, but

proceeded to the second step.           See Carbone v. Sullivan, No. 91-1964

(1st Cir. Apr. 14, 1992), 1992 WL 75143 at *6 (unpublished)

(consideration of activities showed complaints were not dismissed

at threshold level).

     After comparing the subjective complaints with the objective

evidence,    the   ALJ    found   the    subjective      complaints   to   be   not

corroborated in severity, duration, or intensity.               In doing so, he

observed that Dr. Simonsen released Salazar for light work and

determined    that   he    had    reached      maximum    medical   improvement;

examinations "showed only mild decreased range of motion and were

otherwise normal"; Salazar took prescribed medication with no noted

side effects; Salazar testified that he drives his wife to and from

work and can take care of his personal needs, including fixing

lunch; "[a]t the hearing, the claimant alleged constant burning




                                         -4-
pain in the left side of his back and radiating into his legs.   Yet

medical reports do not contain any such complaints." The ALJ noted

that the medical reports "noted nothing in the way of objective

medical findings" and "continue to show virtually nothing in the

way of objective findings to support allegations of constant

disabling pain." The ALJ discredited Salazar's testimony regarding

the degree of his pain because it was not supported by objective

medical signs and findings and because his activities of daily

living were inconsistent with his contentions.

     Although the medical records do not indicate that Salazar

complained about pain radiating down his leg as noted by the ALJ,

the records show that Salazar consistently complained of lower back

pain.   The doctor continually attempted to relieve the pain by

prescribing new drugs and dosages.        In May 1991, the doctor

recommended another surgery.

     Salazar testified that when he had back surgery in 1988, the

pain ranked a "ten" on the scale.     He testified that he asked Dr.

Simonsen "how would 50 or 20 percent I would come out of the

hospital?"   The doctor gave him only a "fair" chance of recovery.

In the light of those odds, Salazar elected to live with the pain.

     Salazar testified that he drives his wife 10 minutes to work

and 10 minutes home.   He can stand for about 20 minutes before his

feet start getting numb.   He can take care of his personal needs.

He exercises under doctor's orders.    Salazar ranked his pain as a

six on a scale of one to ten with ten being "almost unbearable."




                                -5-
The pain "goes up to about seven or eight" when he is exercising,

then goes back down when he stops.

     The ALJ's finding that Salazar's pain was not disabling is,

especially in the light of discrediting his testimony concerning

the degree of pain, supported by substantial evidence.

                                  II

Past relevant work

     Salazar argues that the ALJ erred in finding that he could

perform his past relevant work.        To determine whether a claimant

can perform past relevant work, the ALJ must access the physical

demands of the job by considering the description of the work

actually performed or as generally performed in the national

economy.    Villa, 895 F.2d at 1022.     The ALJ considered Salazar's

testimony describing the work he actually performed.

     Salazar testified that in past work as a janitor cleaning

offices he cleaned desks, took out trash (small office-type cans c.

20-25 lbs and larger cans from the kitchen), mopped, swept, and

vacuumed.    He stated that the trash and vacuuming would be the

problem for him now.   He testified that he sometimes had to pick up

and carry up stairs vacuum cleaners that weighed about 50 pounds.

     Vocational expert Teri Hewitt reviewed Salazar's records and

testified at the hearing that Salazar's "janitorial work in office

buildings was light and at the low end of semi-skilled."2        Given

    2
     "Light work involves lifting no more than 20 pounds at a time
with frequent lifting or carrying of objects weighing up to ten




                                 -6-
Salazar's limitations, the vocational expert said that his past

janitorial job would still be possible with either medium or light

exertional capacity.

     The ALJ found that Salazar had "the residual functional

capacity    to   perform   work   related      activities        except    for    work

involving    jobs    greater    than     medium   work      as   defined    in    the

Regulations with the limitation that the work avoid twisting,

sitting for      prolonged     periods    of   time   and    vibration      (20    CFR

404.1545)."      The ALJ found that Salazar's "past relevant work as

janitor in a building did not require the performance of work

related activities precluded by the above limitation[s] (20 CFR

404.1565)."      The ALJ concluded that Salazar's "impairments do not

prevent the claimant from performing his past relevant work."

     Salazar does not dispute that he can do light to medium work

with the described limitations.           He argues that he could not do his

former job with his limitations and says:             "A janitor must sweep,

mop, and vacuum, emptying garbage cans, cleaning sidewalks and

mowing lawn.        It is impossible to perform these duties without

twisting.    (Exhibit B)."




pounds." A job is in this category if it requires "a good deal of
walking or standing, or when it involves sitting most of the time
with some pushing and pulling up arm or leg controls." 20 C.F.R.
§ 404.1567(b).
  "Medium work involves lifting no more than 50 pounds at a time
with frequent lifting or carrying of objects weighing up to 25
pounds. If someone can do medium work, we determine that he or she
can also do sedentary and light work." 20 C.F.R. § 404.1567(c).




                                         -7-
     Exhibit B appears to be a page copied from the Dictionary of

Occupational Titles, which reflects exertional requirements of work

required of a janitor as performed in the national economy.           This

exhibit does not address Salazar's argument that the duties of a

janitor cannot be performed without twisting.       Salazar provides no

authority   to   support   this   proposition.     To   accept   Salazar's

argument, we would have to take judicial notice that sweeping,

mopping, etc., requires twisting.

     However, the vocational expert did not address the question or

provide evidence whether such duties could be performed in spite of

a "no twisting" limitation.        A vocational expert's opinion "is

meaningless" unless there is adequate record evidence to support

the assumptions made by the expert.         Bowling v. Shalala, 36 F.3d

431, 436 (5th Cir. 1994) (citing Gallant v. Heckler, 735 F.2d 1450,

1456 (9th Cir. 1984)).

     Salazar argues that the ALJ erred finding that he could

perform his past relevant work when Salazar's treating physician

said that he could not.    He argues that the ALJ did not give proper

consideration to his treating physician's opinion that he could not

return to his prior work.

     Although the opinions of the treating physician ordinarily

should be accorded considerable weight in determining disability,

the opinions are not conclusive.          Greenspan v. Shalala, 38 F.3d

232, 237 (5th Cir. 1994), cert. denied, 115 S.Ct. 1984 (1995).

"[W]hen good cause is shown, less weight, little weight, or even no




                                    -8-
weight may be given to the physician's testimony."             Id.    The ALJ

may disregard statements that are "brief and conclusory, not

supported by medically acceptable clinical laboratory diagnostic

techniques,   or   otherwise    unsupported     by   the   evidence."       Id.

(internal quotations and citation omitted).

     The Commissioner argues that the doctor's opinion that Salazar

could not return to his prior relevant work conflicts with the

doctor's releasing Salazar to perform light to medium work.                 See

Spellman v. Shalala, 1 F.3d 357, 364 (5th Cir. 1993) (Commissioner

need not give controlling weight to treating physician's opinion if

it is inconsistent with other evidence in the record).

     The   doctor's   release    to   light     to   medium    work    is   not

inconsistent with his opinion that Salazar could not return to his

past work.    Doctor Simonsen released Salazar to light to medium

work, with the limitation that he not lift over 20-30 pounds and

that he keep his back straight with no twisting.              Apparently the

doctor   determined   that   Salazar's   past    relevant     work    required

movements outside these limitations.

     The district court stated that Dr. Simonsen's opinion

           need not have been given great weight by the
           ALJ, as Dr. Simonsen was not qualified as a
           vocational expert. Houston v. Sullivan, 895
           F.2d 1012, 1016 (5th Cir. 1989).     Although
           treating   physicians   often   render   such
           opinions, they are usually made for private
           insurance purposes and standing alone are of
           little legal effect.       In addition, Dr.
           Simonsen acknowledged in July 1991 that
           plaintiff had been released for "light medium
           work" (Tr. 119) and on December 18, 1991, he




                                   -9-
            released plaintiff for work with an industrial
            back brace (Tr. 118).

     The case cited does not stand for the proposition stated by

district court.    See Houston, 895 F.2d at 1016.      Indeed, the case

seems to support the opposite proposition. See id. ("[E]ven if the

vocational expert's testimony does suggest Houston can do only

light work, the court need not have considered her testimony in

this issue, because the vocational expert is not a medical expert

qualified   to   testify   as   to   Houston's   medical   impairments.")

Research does not reveal caselaw showing how an ALJ should weigh

medical and vocational expert testimony in this context.

     However, it is the claimant's burden of proving that he cannot

perform his past relevant work.        Muse, 925 F.2d at 789.    Salazar

did not present any evidence showing that janitorial jobs could not

be performed without twisting.       Thus, considering Salazar's burden

and this lack of evidence, substantial evidence supports the

finding that Salazar could perform his past relevant work.

     Salazar also argues that "the vocational expert testified

appellant could not work if pain medication sedated him."              He

further argues that he can't work without it.               Salazar only

testified, however, that medication sometimes affects his driving;

he drives his wife to work, however, because he is the only driver

in the family.

     It is true that the vocational expert testified that if a

person takes pain medication that interferes with his ability to




                                     -10-
concentrate or if he does not take pain medication and he is unable

to persist or maintain work activity for more than four to six

hours at a time, such a limitation excludes competitive employment

in a janitorial job.     The ALJ stated, however, that Salazar did not

allege any significant side effects of his pain or any other

medication nor do the medical record contain any complaints of side

effects of medications.        "It is logical to assume that if the

claimant were suffering significantly from any side affects [sic],

the claimant would have complained to his treating physician, yet

he   has   not   done   so."   The    record   thus   supports   the   ALJ's

conclusions on this issue.

                                     III

New Evidence

      Salazar argues that new evidence shows that his back pain is

aggravated by almost any type of activity.        The new evidence is an

April 17, 1994, report by Dr. William Taylor.         Salazar argues that

this evidence shows that he cannot be gainfully employed, thus he

is entitled to summary judgment or remand.

      The problem is that Salazar has not shown that this evidence

is "new."    Dr. Taylor diagnosed failed back surgery syndrome with

mechanical low back pain.       The medical impressions do not differ

from those given by Dr. Simonsen.           The portion of the medical

report indicating that Salazar has "back pain aggravated by almost

any type of activity" is not a medical finding, but part of the

medical history presumably supplied by Salazar himself.




                                     -11-
     Nor can Salazar meet the good cause requirement.              There is no

evidence that this evidence was not previously available or that

this evidence relates to the period for which benefits were denied,

that is, between August 29, 1991, his alleged disability onset

date, and October 27, 1993, the date of the ALJ's decision.

Although a subsequent deterioration may form the basis for a new

claim,   to   remand   the   case   for    that   reason   alone    would   be

inconsistent with the principles of appellate review.           See Johnson

v. Heckler, 767 F.2d 180, 183 (5th Cir. 1985).

                                                           A F F I R M E D.




                                    -12-